DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 5/14/2021. Any rejection from the previous office action, which is not restated here, is withdrawn.  
Applicants’ arguments and amendments filed on 5/14/2021 have been carefully reviewed by Examiner. Upon reconsideration, further rejections are required as discussed below.
	Status of the claims
Claims 1-18 were pending in the application.  Claims 1, 12 have now been amended. Claims 1-18 remain pending and are presented for examination on the merits. 
Specification, objection
In Table 2, it is noted that the figures for analog 1 and 18 appear identical (see corresponding patent application publication), which is clearly inconsistent with the different stereochemistry in the compounds as determined by their claimed chemical names. Replacement of Table 2 is requested due to legibility issues (see Table 2 in Spec).
                    			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7, 8, 10, 11, 12, 13, 14, 16, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gerwick et al. (“Gerwick”, US2014/0248333, cited in the IDS dated 11/14/2019).
The claims have now been amended to comprise pharmaceutical compositions and methods of treating disease comprising carmaphycin B analog selected from Analog 18 (S)-2-((R)-2-hexanamido-3-methvlbutanamido)-N-((S)-4-methyl-1-((R)-2-methyloxiran-2-yl)-1-oxopentan-2-yl)hexanamide, Analog 19 (S)-2-((R)-2-hexanamido-3-(1 H-indol-3-yl )propanamido)-N-((S )-4-methyl-1-((R )-2-methyloxiran-2-yl)-1 -oxopentan-2-yl)hexanamide, Analog 1 (S)-2-((S)-2-hexanamido-3-methylbutanamido)-N-((S)-4-methyl-1-((R)-2-methyloxiran-2-yl)-1 -oxopentan-2-yl)hexanamide, and combinations thereof, wherein the carmaphycin B analog has decreased cytotoxicity and increased selectivity for inhibiting immunoproteasome activity over constitutive proteasome activity as compared to carmaphycin B.

diastereoisomers, derivatives and analogs, including carmaphycin B analogs wherein the carmaphycin B analog has methionine sulfone replaced with norleucine in position P2 (APBIII78A1 and APBIII78A4, see pages 3 and 4) and methods for making and using them.  Gerwick also teaches pharmaceutical compositions and formulations of the invention are administered to an individual in need thereof in an amount sufficient to treat, prevent, reverse and/or ameliorate an infection, disease or condition that can be ameliorated, treated, prevented or reversed by partially or completely inhibiting a chymotrypsin-like protease or a proteasome activity, including e.g., a retroviral infection such as human immunodeficiency virus-1 (HIV-1) infection, an immune disorder (reading upon the limitation of claim 4), a neurodegenerative disease, or a cancer such as a myeloma  (reading upon the limitation of claim 5) or multiple myeloma, an adenocarcinoma such as a lung adenocarcinoma, a pancreatic cancer, a B-cell related cancer, and lymphomas such as non-Hodgkin's lymphoma (e.g., page 4). The patient can be a human or mammal (e.g., page 4). The compounds read upon carmaphycin B analogs (e.g., pages 3-4): 


    PNG
    media_image1.png
    274
    444
    media_image1.png
    Greyscale

APBIII78A4 is identical to analog 1: (S)-2-((S)-2-hexanamido-3-methylbutanamido)-N-((S)-4-methyl-l-((R)-2-methyloxiran-2-yl)-1 -oxopentan-2-yl)hexanamide as in instant claims 10 and 16.

    PNG
    media_image2.png
    165
    623
    media_image2.png
    Greyscale

and

    PNG
    media_image3.png
    293
    472
    media_image3.png
    Greyscale

APBIII78A1 is identical to analog 18:  (S)-2-((R)-2-hexanamido-3-methylbutanamido)-N-((S)-4-methyl-1-((R)-2-methyloxiran-2-yl)-1-oxopentan-2-yl)hexanamide, as in instant claims 8 and 14. (See STN search results dated 7/15/2021 available via PAIR). 
APBIII78A1 also reads upon the carmaphycin B analog “wherein L-Val has been replaced with D-Val in position P3”, as in instant claims 7 and 13. The compositions, pharmaceutical compositions or formulations of the invention are formulated as a pharmaceutical composition for enteral or parenteral administration. The formulation may comprise (a) a compound or composition of the invention; or (b) the formulation or pharmaceutical composition of (a), wherein the compound is formulated for administration in vivo; or for enteral or parenteral administration, or as a tablet, pill, capsule, gel, geltab, liquid, lotion, aerosol or implant ([0036], page 4).
In alternative embodiments, the pharmaceutical compositions of Gerwick can be administered parenterally, topically, orally or by local administration, such as by aerosol or transdermally, to a human or mammal (e.g., [0036], [0040], [0044], reading upon the limitation of instant claim 2, page 4).  The pharmaceutical compositions can be formulated in any way and can be administered in a variety of unit dosage forms depending upon the condition or disease and the degree of illness, the general medical condition of each patient, the resulting preferred method of administration and the like.  For example, in alternative embodiments, these compositions of the invention are formulated in a buffer, in a saline solution, in a powder, an emulsion, in a vesicle, in a liposome, in a nanoparticle, in a nanolipoparticle and the like.  In alternative embodiments,  the compositions can be formulated in any way and can be applied in a variety of concentrations and forms depending on the desired in vivo, in vitro or ex vivo conditions, a desired in vivo, in vitro or ex vivo method of administration and the like (e.g., page 6, col. 2).  Gerwick teaches formulations and/or carriers used can be in forms such as tablets, pills, powders, capsules, liquids, gels, syrups, slurries, suspensions, etc., suitable for in vivo, in vitro or ex vivo applications, reading upon a pharmaceutical composition as in claim 12). See, e.g., pages 4, 6, 8. 
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim (MPEP 2111.02). In the instant case, the intended use “for treating a disease or disorder associated with immunoproteasome activity” is taught, e.g., in treating cancer as taught by Gerwick. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitation “wherein the carmaphycin B analog has decreased cytotoxicity and increased selectivity for inhibiting immunoproteasome activity over constitutive proteasome activity as compared to carmaphycin B” as in claims 1 and 12, and the limitation “wherein the carmaphycin B analog specifically inhibits a β5 subunit of the immunoproteasome” as in claims 11 and 17,  “wherein the carmaphycin B analog has improved specificity for P. falciparum as compared to carmaphycin B” as in claim 18, do not appear to distinguish from the structural limitations of the compositions of Gerwick. With respect to the art rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ decreased cytotoxicity and increased selectivity for inhibiting immunoproteasome activity over constitutive proteasome activity as compared to carmaphycin B, and/or specific inhibition of β5 subunit of the immunoproteasome (within the claimed composition and method) differ and, if so, to what extent, from those of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants. Furthermore, with regards to the instantly claimed functional effects, as per MPEP 2112: "[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP 2112).
Therefore the reference is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7, 8, 10, 11, 12, 13, 14, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerwick et al. (“Gerwick”, US2014/0248333, cited in the IDS dated 11/14/2019).
The claims have now been amended to comprise pharmaceutical compositions and methods of treating disease comprising carmaphycin B analog selected from Analog 18 (S)-2-((R)-2-hexanamido-3-methvlbutanamido)-N-((S)-4-methyl-1-((R)-2-methyloxiran-2-yl)-1-oxopentan-2-yl)hexanamide, Analog 19 (S)-2-((R)-2-hexanamido-3-(1 H-indol-3-yl )propanamido)-N-((S )-4-methyl-1-((R )-2-methyloxiran-2-yl)-1 -oxopentan-2-yl)hexanamide, Analog 1 (S)-2-((S)-2-hexanamido-3-methylbutanamido)-N-((S)-4-methyl-1-((R)-2-methyloxiran-2-yl)-1 -oxopentan-2-yl)hexanamide, and combinations thereof, wherein the carmaphycin B analog has decreased cytotoxicity and increased selectivity for inhibiting immunoproteasome activity over constitutive proteasome activity as compared to carmaphycin B.
Gerwick teaches pharmaceutical compounds and formulations comprising a family of epoxyketone compounds, which include racemic mixtures or racemates, isomers, stereoisomers, 
diastereoisomers, derivatives and analogs, including carmaphycin B analogs wherein the carmaphycin B analog has methionine sulfone replaced with norleucine in position P2 (APBIII78A1 and APBIII78A4, see pages 3 and 4) and methods for making and using them.  Gerwick also teaches pharmaceutical compositions and formulations of the invention are administered to an individual in need thereof in an amount sufficient to treat, prevent, reverse and/or ameliorate an infection, disease or condition that can be ameliorated, treated, prevented or reversed by partially or completely inhibiting a chymotrypsin-like protease or a proteasome activity, including e.g., a retroviral infection such as human immunodeficiency virus-1 (HIV-1) infection, an immune disorder (reading upon the limitation of claim 4), a neurodegenerative disease, or a cancer such as a myeloma  (reading upon the limitation of claim 5) or multiple myeloma, an adenocarcinoma such as a lung adenocarcinoma, a pancreatic cancer, a B-cell related cancer, and lymphomas such as non-Hodgkin's lymphoma (e.g., page 4). The patient can be a human or mammal (e.g., page 4). The compounds read upon carmaphycin B analogs (e.g., pages 3-4): 


    PNG
    media_image1.png
    274
    444
    media_image1.png
    Greyscale

APBIII78A4 is identical to analog 1: (S)-2-((S)-2-hexanamido-3-methylbutanamido)-N-((S)-4-methyl-l-((R)-2-methyloxiran-2-yl)-1 -oxopentan-2-yl)hexanamide as in instant claims 10 and 16.

    PNG
    media_image2.png
    165
    623
    media_image2.png
    Greyscale

and

    PNG
    media_image3.png
    293
    472
    media_image3.png
    Greyscale

APBIII78A1 is identical to analog 18:  (S)-2-((R)-2-hexanamido-3-methylbutanamido)-N-((S)-4-methyl-1-((R)-2-methyloxiran-2-yl)-1-oxopentan-2-yl)hexanamide, as in instant claims 8 and 14. (See STN search results dated 7/15/2021 available via PAIR). 
APBIII78A1 also reads upon the carmaphycin B analog “wherein L-Val has been replaced with D-Val in position P3”, as in instant claims 7 and 13. The compositions, pharmaceutical compositions or formulations of the invention are formulated as a pharmaceutical composition for enteral or parenteral administration. The formulation may comprise (a) a compound or composition of the invention; or (b) the formulation or pharmaceutical composition of (a), wherein the compound is formulated for administration in vivo; or for enteral or parenteral administration, or as a tablet, pill, capsule, gel, geltab, liquid, lotion, aerosol or implant ([0036], page 4).
APBIII78A1 also reads upon the carmaphycin B analog “wherein L-Val has been replaced with D-Val in position P3”, as in instant claims 7 and 13. The compositions, pharmaceutical compositions or formulations of the invention are formulated as a pharmaceutical composition for enteral or parenteral administration. The formulation may comprise (a) a compound or composition of the invention; or (b) the formulation or pharmaceutical composition of (a), wherein the compound is formulated for administration in vivo; or for enteral or parenteral administration, or as a tablet, pill, capsule, gel, geltab, liquid, lotion, aerosol or implant ([0036], page 4).
In alternative embodiments, the pharmaceutical compositions of Gerwick can be administered parenterally, topically, orally or by local administration, such as by aerosol or transdermally, to a human or mammal (e.g., [0036], [0040], [0044], reading upon the limitation of instant claim 2, page 4).  The pharmaceutical compositions can be formulated in any way and can be administered in a variety of unit dosage forms depending upon the condition or disease and the degree of illness, the general medical condition of each patient, the resulting preferred method of administration and the like.  For example, in alternative embodiments, these compositions of the invention are formulated in a buffer, in a saline solution, in a powder, an emulsion, in a vesicle, in a liposome, in a nanoparticle, in a nanolipoparticle and the like.  In alternative embodiments,  the compositions can be formulated in any way and can be applied in a variety of concentrations and forms depending on the desired in vivo, in vitro or ex vivo conditions, a desired in vivo, in vitro or ex vivo method of administration and the like (e.g., page 6, col. 2).  Gerwick teaches formulations and/or carriers used can be in forms such as tablets, pills, powders, capsules, liquids, gels, syrups, slurries, suspensions, etc., suitable for in vivo, in vitro or ex vivo applications, reading upon a pharmaceutical composition as in claim 12). See, e.g., pages 4, 6, 8. 
It would have been obvious to make pharmaceutical compositions or methods for treating retroviral infection such as human immunodeficiency virus-1 (HIV-1) infection, an immune disorder including autoimmune disorder (reading upon the limitation of claim 4), a neurodegenerative disease, or a cancer such as a myeloma  (reading upon the limitation of claim 5) or multiple myeloma, an adenocarcinoma such as a lung adenocarcinoma, a pancreatic cancer, a B-cell related cancer, and lymphomas such as non-Hodgkin's lymphoma (e.g., page 4) comprising analog 1 and 18. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because APBIII78A1 (reading upon analog 18) and APBIII78A4 (reading upon analog 1) were preferred embodiments of Gerwick. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that the compounds were known to have therapeutic activity within the claimed diseases.
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim (MPEP 2111.02). In the instant case, the intended use “for treating a disease or disorder associated with immunoproteasome activity” is taught, e.g., in treating cancer as taught by Gerwick. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitation “wherein the carmaphycin B analog has decreased cytotoxicity and increased selectivity for inhibiting immunoproteasome activity over constitutive proteasome activity as compared to carmaphycin B” as in claims 1 and 12, and the limitation “wherein the carmaphycin B analog specifically inhibits a β5 subunit of the immunoproteasome” as in claims 11 and 17,  “wherein the carmaphycin B analog has improved specificity for P. falciparum as compared to carmaphycin B” as in claim 18, do not appear to distinguish from the structural limitations of the compositions of Gerwick. With respect to the art rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ decreased cytotoxicity and increased selectivity for inhibiting immunoproteasome activity over constitutive proteasome activity as compared to carmaphycin B, and/or specific inhibition of β5 subunit of the immunoproteasome (within the claimed composition and method) differ and, if so, to what extent, from those of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. 
	Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerwick et al. (“Gerwick”, US2014/0248333, cited in the IDS dated 11/14/2019) in view Lin et al. (“Lin”, WO2017/066763).
Gerwick is relied upon as above.
Gerwick does not expressly teach that infectious disease is malaria.
Lin discloses compounds of formula I which are useful in the treatment of cancer, immunologic diseases, autoimmune disorders, neurodegenerative disorders, or inflammatory disorders, infections disease or for providing immunosuppression for transplanted organs or tissues.
According to Lin, proteasome inhibitors are known to kill malaria parasites in vitro and are efficacious against multiple parasite stages; peptide epoxyketone inhibitors have potent anti-malarial activities (e.g., page 2).  Lin further teaches that the available inhibitors are in general not species selective. Moreover, they are cytotoxic to host cells and unsuitable for treating malaria. Lin concludes that there is an urgent need to develop Plasmodium spp. Proteasome selective inhibitors that target parasite proteasomes over human host proteasomes (e.g., page 3). The embodiments of Lin comprise treatment of malaria as a preferred embodiment (e.g., page 34).
It would have been obvious to apply the compounds of Gerwick in the method of Lin of treating malaria. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because the compounds are structural (peptidic) and functional analogs that can be substituted for each other. In addition, one of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success of using the compounds of Gerwick given that Gerwick teaches treating infectious disorders (e.g., [0041]) and because proteasome inhibitors were known to kill malaria parasites in vitro and are efficacious against multiple parasite stages as taught by Lin.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerwick et al. (“Gerwick”, US2014/0248333, cited in the IDS dated 11/14/2019) in view of Bowers et al. (“Bowers”, US 9,434,761).
Gerwick is relied upon as above.
Gerwick does not expressly teach that the autoimmune disorder (e.g., [0041]) is rheumatoid arthritis.
Bowers teaches tripeptide epoxy ketone compounds of formula X or I (e.g., cols. 1-2) which are proteasome inhibitors, useful for treating an autoimmune disease, inflammation, infection, an immune-related disease e.g. rheumatoid arthritis and lupus, and neurodegenerative disease.
It would have been obvious to apply the compounds of Gerwick in the method of Bowers of treating rheumatoid arthritis. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because the compounds are structural and functional analogs that can be substituted for each other. In addition, one of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success of using the compounds of Gerwick given that Gerwick teaches treating autoimmune disorders (e.g., [0041]).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim Objections
Claims 9, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-8, 10, 11, 12, 13, 14, 16, 17, 18 are rejected. Claims 9, 15 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/               Primary Examiner, Art Unit 1658                                                                                                                                                                                         
MMCG 07/2021